Sandler and Sullivan, JJ.,
concur in a memorandum by Sandler, J., as follows: In addition to that which was set forth in the court’s memorandum, we think it appropriate to add the following specific observations. Giving the allegations of the dismissed cause of action the benefit of every reasonable inference, as we are required to do on a motion to dismiss, it adequately sets forth a legally sufficient cause of action for the relief requested and one that cannot be deemed barred on the face of the pleading by the Statute of Frauds (General Obligations Law, § 5-703, subd 1). Moreover, the additional papers considered by Special Term, incorrectly considered for the reason set forth in the court’s memorandum, do not, in our view, have the dispositive significance apparently attributed to them in Special Term’s opinion.